   Case 19-14299-elf
     Case 19-14299-elfClaim
                         Doc3-1
                             30-1 Filed  09/16/19
                                     Filed 03/03/20 Desc Main 03/03/20
                                                      Entered Document      Page 21
                                                                       18:48:10     of 72
                                                                                 Desc
                                 Exhibit A Page 1 of 13

EXHIBIT A
Case 19-14299-elf
  Case 19-14299-elfClaim
                      Doc3-1
                          30-1 Filed  09/16/19
                                  Filed 03/03/20 Desc Main 03/03/20
                                                   Entered Document      Page 22
                                                                    18:48:10     of 72
                                                                              Desc
                              Exhibit A Page 2 of 13
Case 19-14299-elf
  Case 19-14299-elfClaim
                      Doc3-1
                          30-1 Filed  09/16/19
                                  Filed 03/03/20 Desc Main 03/03/20
                                                   Entered Document      Page 23
                                                                    18:48:10     of 72
                                                                              Desc
                              Exhibit A Page 3 of 13
Case 19-14299-elf
  Case 19-14299-elfClaim
                      Doc3-1
                          30-1 Filed  09/16/19
                                  Filed 03/03/20 Desc Main 03/03/20
                                                   Entered Document      Page 24
                                                                    18:48:10     of 72
                                                                              Desc
                              Exhibit A Page 4 of 13
Case 19-14299-elf
  Case 19-14299-elfClaim
                      Doc3-1
                          30-1 Filed  09/16/19
                                  Filed 03/03/20 Desc Main 03/03/20
                                                   Entered Document      Page 25
                                                                    18:48:10     of 72
                                                                              Desc
                              Exhibit A Page 5 of 13
Case 19-14299-elf
  Case 19-14299-elfClaim
                      Doc3-1
                          30-1 Filed  09/16/19
                                  Filed 03/03/20 Desc Main 03/03/20
                                                   Entered Document      Page 26
                                                                    18:48:10     of 72
                                                                              Desc
                              Exhibit A Page 6 of 13
Case 19-14299-elf
  Case 19-14299-elfClaim
                      Doc3-1
                          30-1 Filed  09/16/19
                                  Filed 03/03/20 Desc Main 03/03/20
                                                   Entered Document      Page 27
                                                                    18:48:10     of 72
                                                                              Desc
                              Exhibit A Page 7 of 13
Case 19-14299-elf
  Case 19-14299-elfClaim
                      Doc3-1
                          30-1 Filed  09/16/19
                                  Filed 03/03/20 Desc Main 03/03/20
                                                   Entered Document      Page 28
                                                                    18:48:10     of 72
                                                                              Desc
                              Exhibit A Page 8 of 13
Case 19-14299-elf
  Case 19-14299-elfClaim
                      Doc3-1
                          30-1 Filed  09/16/19
                                  Filed 03/03/20 Desc Main 03/03/20
                                                   Entered Document      Page 29
                                                                    18:48:10     of 72
                                                                              Desc
                              Exhibit A Page 9 of 13
Case 19-14299-elf
  Case 19-14299-elfClaim
                      Doc3-1
                          30-1 Filed  09/16/19
                                  Filed 03/03/20 Desc Main 03/03/20
                                                   Entered Document      Page 30
                                                                    18:48:10     of 72
                                                                              Desc
                             Exhibit A Page 10 of 13
Case 19-14299-elf
  Case 19-14299-elfClaim
                      Doc3-1
                          30-1 Filed  09/16/19
                                  Filed 03/03/20 Desc Main 03/03/20
                                                   Entered Document      Page 33
                                                                    18:48:10     of 72
                                                                              Desc
                             Exhibit A Page 11 of 13
Case 19-14299-elf
  Case 19-14299-elfClaim
                      Doc3-1
                          30-1 Filed  09/16/19
                                  Filed 03/03/20 Desc Main 03/03/20
                                                   Entered Document      Page 31
                                                                    18:48:10     of 72
                                                                              Desc
                             Exhibit A Page 12 of 13
Case 19-14299-elf   Doc 30-1 Filed 03/03/20 Entered 03/03/20 18:48:10   Desc
                           Exhibit A Page 13 of 13
